Citation Nr: 0126903	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-23 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim of entitlement to service 
connection for a back disability has been submitted.

2.  Entitlement to an effective date earlier than April 27, 
2000 for a grant of a 10 percent rating for service-connected 
residuals, recurrent sprain of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from March 1965 to 
December 1970.

This appeal arises in part from a June 1998, Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision 
which denied the appellant's claim of service connection for 
a back disorder on the basis that new and material evidence 
sufficient to warrant reopening of a previously denied claim 
had not been submitted.  The appeal also arises from a June 
2000 rating decision which granted the appellant an increased 
rating for his service-connected residuals, recurrent sprain 
of the left ankle, from 0 to 10 percent, effective from April 
27, 2000.

(The decision set forth below grants the application to 
reopen a claim of service connection for a back disability.  
Consideration of the underlying claim of service connection, 
and the earlier effective date question, is deferred pending 
completion of the development sought in the remand that 
follows the decision on the claim to reopen.)


FINDINGS OF FACT

1.  The Board denied the appellant's application to reopen a 
claim of entitlement to service connection for a back 
disability in a December 11, 1997 decision.

2.  Evidence provided since the Board's December 11, 1997 
decision is new and, when viewed by itself or in the context 
of the earlier evidence of record, is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection a back disability has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant has 
submitted new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for a back disability.  The last final decision on this issue 
was a December 11, 1997 Board decision.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001).

Once a decision is final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or re-adjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a) (2001).  (VA recently amended 38 C.F.R. § 
3.156(a) (effective on August 29, 2001) for the purpose of 
redefining what constitutes new and material evidence.  See 
66 Fed. Reg. 45,628 (2001).  These changes are prospective, 
however, and only apply to claims filed on or after August 
29, 2001.  Therefore, these changes do not apply to the 
present case.)

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Pertinent evidence associated with the appellant's claims 
file since the Board's December 11, 1997 decision includes 
additional, some duplicate, medical treatment records; 
additional lay statements by the appellant; and other private 
medical opinion evidence.  

In a December 16, 1997 letter, the appellant's private 
physician, Scott W. Walker, M.D., reported that he had 
reviewed a March 8, 1967 medical record, which indicated that 
the appellant was diagnosed with paresthesia of the left 
foot, and described numbness that was located around the 
lateral malleolus; and an April 17, 1967 medical record, 
which indicated persistent numbness in the left distal 
lateral leg and ankle and foot, including a small diagram of 
the area of numbness.  He also reported that he had evaluated 
the appellant, who complained of numbness in the plantar 
aspect of the left foot.  He noted some changes in the 
appellant's left L4 dermatome on examination.  In response to 
the question of "whether or not this area of numbness may 
have developed as a result of his service in the military," 
Dr. Walker concluded that it was "conceivable.  If, in fact, 
the onset was while he was in the military and it has been an 
ongoing and continuing problem over the past thirty years, 
then it is probable that there is a relationship" between 
this and military service.  

In a December 23, 1997 letter, Dr. Walker also reported that 
he had reviewed an entry dated October 2, 1971, which 
indicated that x-rays of the appellant's thoracic and lumbar 
spine were essentially normal, with the exception of 
Schmorl's nodes and a question of thinning of the lumbosacral 
disc space.  He opined that, "[i]f there was thinning of the 
lumbosacral disc space at that time, then it suggests early 
changes were taking place.  The early changes would most 
likely be a reflection of early degenerative disc disease at 
that level."  He further reported, in a March 1, 1999 
letter, that he had reviewed the appellant's claims file, and 
that the appellant had evidence of a thinning lumbosacral 
disc found on x-ray in 1971.  He concluded that "[t]his 
finding would then document that his degenerative disc 
disease was present prior to his discharge from military 
service."

In a March 9, 1999 letter, the appellant's private physician, 
Arnold L. Carter, M.D., reported that 1971 x-rays of the 
appellant's back indicated degenerative changes.  He 
concluded that the "finding of the x-ray diagnosis of 
degenerative arthritis following [the appellant's] discharge 
by one year would indicate that the degenerative changes in 
his back would have begun before he left the service."

In a March 10, 1999 letter, Dr. Walker again addressed the 
issue of a nexus between the appellant's military service and 
his back disability.  Dr. Walker reported that the October 2, 
1971 x-ray of the appellant's lumbar spine showed 
questionable thinning of the disc space at the lumbosacral 
joint.  He claimed that because the finding was reported as 
"questionable" he believed that they did not know for sure 
whether there was truly thinning of the disc or not.  He 
indicated that, "[k]nowing what I do now about the condition 
of [the appellant's] lumbar spine it is my opinion that in 
all likelihood some thinning of the disc was present at that 
time given that they questioned it."  Dr. Walker indicated 
that he considered it to be "an early sign" of the 
appellant's present condition. 

A January 2, 2001 letter from another of the appellant's 
private physicians, Douglas H. Linz, M.D., was submitted.  
Dr. Linz indicated that he had reviewed the appellant's 
service and post-service medical records.  He reported that 
"[b]ased on this information, it is my opinion, to a 
reasonable degree of medical probability that [the appellant] 
did indeed have a history of a back injury and a neurological 
abnormality on examination of the left leg associated with 
[his] service." 

The above evidence is new and bears directly and 
substantially upon the specific matter under consideration.  
Moreover, it is so significant that it must be considered to 
decide fairly the merits of this claim.  The medical opinions 
of Drs. Walker, Carter, and Linz therefore constitute new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is consequently required to reopen the previously denied 
claim of entitlement to service connection for a back 
disability.

The Board acknowledges that there has been a change in the 
law with respect to the manner in which VA is obligated to 
notify and assist the veteran in his prosecution of a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  The Act has clarified VA's duty to assist claimants 
in developing evidence pertinent to their claims and 
eliminated the previous requirement that a claim be well 
grounded before VA's duty to assist arises.  In this regard, 
it should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett v. Brown, 8 Vet. App. 1, 
4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  Even the VCAA recognizes 
this.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  
Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, and because the Board has decided to reopen the 
veteran's claim, the Board finds that a remand of the claim 
to reopen for the RO's consideration under the VCAA is not 
necessary.  



ORDER

The appellant's application to reopen a claim of entitlement 
to service connection for a back disability is granted.  (See 
the discussion below for further action required before the 
merits of the underlying claim of service connection may be 
considered.)


REMAND

The Board will now turn to the merits of the appellant's 
claim for service connection for a back disability, and his 
claim for an earlier effective date for a grant of a 10 
percent rating for his left ankle disability.

In this regard, the record appears incomplete.  Specifically, 
a letter from the Social Security Administration (SSA) dated 
in August 1997, indicates that the appellant was granted 
entitlement to SSA disability benefits beginning in May 1992.  
The medical reports pertaining to the award of benefits by 
the SSA have not been associated with the record certified 
for appellate review.  VA's duty to assist includes obtaining 
SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
371 (1992).  Thus, the RO must request complete copies of the 
SSA records utilized in awarding the appellant disability 
benefits.

In a September 2000 statement, the appellant also reported on 
a pending workers' compensation hearing.  To the extent that 
such an action involved evidence concerning his claimed back 
disability or service-connected left ankle disability, an 
effort to obtain these records should be made.  

At his August 2001 hearing on appeal, the appellant reported 
that he had been receiving treatment for his left ankle 
disability at the Marion VA facility approximately every six 
months.  Although a March 1998 x-ray report is of record, the 
medical treatment records have not been associated with his 
claims file.  Under the doctrine of constructive notice set 
forth in Bell v. Derwinski, 2 Vet. App. 611 (1992), evidence 
that was not in the claims file but which was within VA's 
control, and that predates a Board decision and could 
reasonably have been expected to be part of the record, is 
constructively deemed to have been before the Board at the 
time of its decision.  Bell holds that where documents 
proffered by the appellant are within VA's control and could 
reasonably be expected to be a part of the record before the 
Secretary and the Board, "such documents should be a part of 
the record, and that if they are determinative of the claim, 
then a remand is required."  Sims v. West, 11 Vet. App. 237, 
239 (1998).  (VA records may be especially important in 
deciding an earlier effective date claim for an increased 
rating because the VA records themselves may constitute a 
claim for an increased rating, effective as of the date of 
the record.  See 38 C.F.R. § 3.157 (2001).)  

The appellant should also be afforded a VA examination 
regarding the etiology of his currently diagnosed back 
disability.

Further, as previously mentioned, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA regarding the appellant's reopened 
claim of entitlement to service connection for a back 
disability, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision on 
the merits at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to procure the 
appellant's complete Social Security 
Administration records in connection with 
his disability award.  These records 
should be associated with the claims 
folder.

2.  The RO should contact the appellant 
for clarification regarding his reported 
workers' compensation hearing in 
September 2000, and, if it related to 
either his claimed back disability or 
service-connected left ankle disability, 
and after obtaining any necessary 
releases, the RO should request any 
pertinent records. 

3.  The RO should obtain copies of all 
pertinent VA treatment records from the 
Marion VA medical center which have not 
been previously obtained.  These records 
should then be associated with the claims 
file.

4.  The appellant should be scheduled for 
VA neurologic and orthopedic 
examinations.  The purpose is to 
determine the nature and etiology of any 
current back disability.  Any necessary 
tests or studies should be conducted.  
The claims file must be made available to 
and reviewed by the examiner(s) prior to 
the requested evaluation.  The 
examiner(s) should be requested to 
respond to each of the following items:  
(a) list the diagnoses of all back 
disorders the appellant currently has; 
and (b) with regard to each separate 
diagnosis, state whether it is as least 
as likely as not that the disability is 
traceable to the veteran's military 
service or became manifest within one 
year of the appellant's separation from 
service.  All opinions provided should be 
explained in the context of the entire 
record, including those opinions set 
forth by private examiners as noted in 
the Board's decision above.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully satisfied. 

6.  Thereafter, the RO should re-
adjudicate the appellant's claims.  If any 
benefit sought remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
regulatory period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The appellant need take no action unless otherwise notified; 
however, the appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



